Citation Nr: 1827070	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2016, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  

The Board notes that VA medical records been associated with the claims file since the October 2014 statement of the case (SOC).  While on remand, this evidence will be considered by the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lung disorder, including lung cancer, due to Agent Orange and/or asbestos exposure.  During his 2016 Board hearing, he testified that he was likely exposed to asbestos while decommissioning ships during service.  Board Hearing Transcript, p. 2.  He further testified that he had temporary duty in Vietnam onboard the U.S.S. COLO[NIAL] LSD-18 in 1969, and that he actually set foot on ground at Da Nang.  Transcript, p. 4.  See also Veteran's June 2014 notice of disagreement (NOD).  He maintains that he has been diagnosed with bilateral interstitial fibrosis consistent with asbestosis, and lung cancer.  Id.

Private radiology records dated in 2001 reflect a diagnosis of "bilateral interstitial fibrosis consistent with asbestosis;" and VA treatment providers refer to a past medical history of lung cancer as reported by the Veteran.

As regards in-service Agent Orange exposure, military records confirm that the U.S.S. COLONIAL LSD-18 conducted numerous troop, supply, and equipment landings at Da Nang from March 1966 to September 1969; and the Veteran's service personnel records confirm that he was assigned to the U.S.S. COLONIAL during that timeframe.  Moreover, lung cancer is among the diseases at 38 C.F.R. § 3.309(e) for which service connection on a presumptive basis may be granted.  

In November 2013 the Veteran was afforded a VA examination.  X-rays of the chest taken in conjunction with that examination found lung abnormalities (old granulomatous disease and abnormal right pleural thickening), and the radiologist recommended that a CT scan be done.  See also November 2013 VA respiratory conditions examination report, pp. 7-8, which indicates that there was evidence of neoplasm and suggests that a CT scan be done.  In light of this, the Veteran should be afforded a new VA examination.

As for in-service asbestos exposure, it appears that no action has been taken by the AOJ to research the Veteran's contention that he was exposed to asbestos while decommissioning the U.S.S. COLONIAL and the U.S.S. TORTUGA during service.  See Veteran's June 2014 NOD.  On remand, this development should be undertaken.  See VBA Procedures Manual, M21-1, IV.ii.1.I.3.c-e. (April 2018).  

While on remand, the claims file should be updated to include all of the Veteran's VA medical records dated after May 2015.

Accordingly, the case is REMANDED for the following actions:

1.  Update the claims file to include all of the Veteran's VA medical records dated after May 2015.  

2.  Take appropriate action to corroborate the Veteran's assertion of asbestos exposure while decommissioning the U.S.S. COLONIAL and the U.S.S. TORTUGA during service.  See VBA Procedures Manual, M21-1, IV.ii.1.I.3.c.-e. (April 2018).  

3.  Schedule the Veteran for a VA examination regarding his claim of service connection for lung disease.  The claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the examiner.

All indicated tests, including a CT scan and any other indicated radiology testing, should be done, and all findings reported in detail.  The nature/diagnosis of each lung disorder found on examination by the examiner and in the Veteran's medical records, must be identified in the examination report.

Lung cancer and asbestosis should be ruled in or out.  If the Veteran does not have either of these lung disorders, an explanation should be provided as why this is so.

The examiner is then requested to opine, for each identified lung disorder, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during service or is related to some incident of service, to include any in-service exposure to asbestos and/or Agent Orange.

In formulating the requested opinion, the examiner must address the December 1969 episode of chest congestion documented in STRs. 

A rationale for all opinions reached must be provided.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

